DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of claims 1-6 in the reply filed on 5/31/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Greulich et al. (US20050003721), and further in view of Tsuchiya et al. (US20090208721). 

    PNG
    media_image1.png
    501
    799
    media_image1.png
    Greyscale

As to claim 1. Greulich et al. discloses a sandwich laminate (see e.g. joining of different thermoplastic polymers in abstract or hard TP and soft TP in Par. 64 in a sheet form in Par. 52, with the ISS sheets between the materials in Par. 31, more than two such as three thermoplastic (TP) maybe bonded together by placing an ISS between each of the TP sheets, and then (melt) laminating the assembly to form melt bonds between the TPs and the ISSs in Par. 50) comprising: 
as a layer forming a core, a sheet-form intermediate substrate(see e.g. sheet form in Par. 52) obtained by impregnating a mat composed of reinforcement fibers (see e.g. molded component comprising second thermoplastic comprise ISS in Par. 51-52, ISS sheet that can be formed with fabric in Par. 32, that can be made from fibers in Par. 36 that can be woven or nonwoven or spun laced in Par. 37) with a thermoplastic resin (B) (see e.g. second thermoplastic TP in Par. 51, that is readily crosslinkable thermoplastic in Par. 49); and 
as layers forming a skin, sheet-form intermediate substrates each obtained by impregnating continuous reinforcement fiber(s) with a thermoplastic resin (A) (see e.g. molded component comprising first thermoplastic comprise ISS in Par. 51-52, one type of first or second thermoplastic TP is not easily crosslinkable, and which has melting point above about 30 degree in Par. 40. ISS sheet that can be formed with fabric in Par. 32, that can be made from fibers in Par. 36 that can be woven or nonwoven or spun laced in Par. 37), 
wherein 
at least said sheet-form intermediate substrate has a thermal expansibility (see e.g. thermal expansibility is inherent property of the thermoplastic resin within the intermediate substrate, since Par. 30 of Greulich et al. disclose a same type of thermoplastic as claimed in claim 6 of instant application. Thus, it is expected that the thermal expansibility of the intermediate layer of Greulich et al. are same or almost the same as the thermal expansibility of the intermediate layer of the instant application). 
the usable temperature region of said thermoplastic resin (A) constituting said layers forming a skin and that of said thermoplastic resin (B) constituting said layer forming a core overlap each other over a temperature range of at least 5°C (see e.g. first thermoplastic and second thermoplastic are melt bonded and they are different in claim 17, one type of first or second thermoplastic TP is not easily crosslinkable, and which has melting point above about 30 degree in Par. 40), 
said thermoplastic resin (A) has a temperature region that does not melt at a lower limit of said usable temperature region of said thermoplastic resin (B) (see e.g. see e.g. first thermoplastic and second thermoplastic are melt bonded and they are different in claim 17, one type of first or second thermoplastic TP is not easily crosslinkable, and which has melting point above about 30 degree in Par. 40), 
said reinforcement fibers contained in said mat penetrate through interface layers formed by said thermoplastic resin (A) constituting said layers forming a skin and said thermoplastic resin (B) constituting said layer forming a core (see e.g. It is believed that during the melt bonding step the TP "penetrates" the irregularities on the surface, or below or through the surface through pores, voids and/or other channels (if they exist).  When the TP solidifies, it is mechanically locked into and/or onto these irregularities and, if present, pores, voids and/or other channels in Par. 38-39, thus the reinforcement fiber layer porous ISS penetrate through interface layers in between Thermoplastic A and thermoplastic B), and 
Greulich et al. discloses irregular surface means that the surface has irregularities in or on it that will aid in mechanically locking to it any molten material which flows into or onto the surface and the irregularities thereon, and when the molten material subsequently solidifies it causes the material to be mechanically locked (i.e. bonded) to the irregular surface in Par. 25. Greulich et al. discloses during this contact, usually some pressure (i.e. force) will be applied to cause the TP to flow onto and perhaps penetrate some of the pores or irregularities on the surface of the ISS.  The TP is then allowed to cool, or otherwise become solid in Par. 28. Greulich et al. discloses It is believed that during the melt bonding step the TP "penetrates" the irregularities on the surface, or actually below or through the surface through pores, voids and/or other channels (if they exist).  When the TP solidifies, it is mechanically locked into and/or onto these irregularities and, if present, pores, voids and/or other channels in Par. 39. Greulich et al. discloses once the bonded structure is formed, in many instance the bonded interfaces are not the weak point in the structure.  That is in many instances attempts to peel the two TPs from each other (TPs in the sense of during the melt bonding process) results in cohesive failure of one of the TPs or ISS, illustrating that material's inherent strength is the weak point of the bonded assembly in par. 60.
Greulich et al. however does not explicitly discloses said thermoplastic resin (A) constituting said layers forming a skin and said thermoplastic resin (B) constituting said layer forming a core form interface layers each with a concave-convex shape having a maximum height Ry of not less than 50 µm and an average roughness Rz of not less than 30 µm).
Tsuchiya et al. disclose a molded melt joining bonded laminate, wherein in order to improve the anchor effect of the thermoplastic resin (A), the maximum impregnation depth h of the thermoplastic resin (A) to the fiber reinforced composite material (I) is made to be 10 .mu.m or more.  This requirement in the molded article 1 means that the thermoplastic resin (A) and the fiber reinforced composite material (I) are strongly joined, that is, that a strong anchor effect by the reinforcing fibers is exhibited.  The maximum impregnation depth h is, more preferably, 20 .mu.m or more, and further preferably, 30 .mu.m or more.  The upper limit of the maximum impregnation depth h is not especially limited, but if it is approximately 1,000 .mu.m at least, there is practically no problem in Par. 8, 10, 55, claims 14-15. 

    PNG
    media_image2.png
    515
    634
    media_image2.png
    Greyscale

Both Greulich et al. and Tsuchiya et al. are analogous in the field of melting bonded thermoplastic laminate that is desired to have thermoplastic melt flowed to the joined surface, it would have been obvious for a person with ordinary skills in the art to modify the thermoplastic melted adjoining interface surface in between the thermoplastic resin (A) constituting said layers forming a skin and said thermoplastic resin (B) constituting said layer forming a core such that TP A and TP B adjoining touching interface surface will have a concave-convex shape having a maximum The maximum impregnation depth h of 30 .mu.m or more as taught by Tsuchiya et al. so that a strong anchor effect is ensured in between the thermoplastic adjoining surfaces as suggested by Tsuchiya et al. 
As to claim 5. Greulich et al. in view of Tsuchiya discloses the sandwich laminate according to claim 1, wherein said reinforcement fibers constituting said mat are carbon fibers (see e.g. carbon fiber in Par. 36 of Greulich et al.).
As to claim 6. Greulich et al. in view of Tsuchiya discloses the sandwich laminate according to claim 1, wherein said thermoplastic resins (A) and (B) are a combination of resins selected from the group consisting of polyolefin-based resins, polyamide-based resins, polyester-based resins, polycarbonate-based resins, polystyrene- based resins, PPS-based resins, polyether ketone-based resins and modified polyphenylene ether- based resins (see e.g. Par. 30 of of Greulich et al.).

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Greulich et al. (US20050003721) and Tsuchiya et al. (US20090208721), and further in view of Klethi et al. (US20120121885). 
As to claim 2, Greulich et al. discloses the ISS sheet may formed in many ways in Par. 32. 
Greulich et al. in view of Tsuchiya does not discloses the sandwich laminate according to claim 1, wherein, in said mat, the reinforcement fibers in the layer forming the core are discontinuous reinforcement fibers dispersed in a substantially monofilament form. 
Klethi et al. discloses the bridging fibers in between joining sheet composite can also be monofilament fibers in Par. 36, that can runs all the way through the core in Par. 44, Par. 47. Klethi et al. discloses the bridging fibers can be introduced obliquely relative to this interface 18 between sheets, with the angle being able to be positive or negative or one part with a positive angle and another part with a negative angle within the same core in par. 48. Klethi et al. discloses the angle varies in particular and commonly between 45.degree.  and 90.degree. in Par. 49. 
Both Greulich et al. in view of Tsuchiya, and Klethi et al. are analogous in the field of fiber materials adjoining resin sheet laminate layers, it would have been obvious for a person with ordinary skills in the art to modify the fiber layer or ISS layer of Greulich et al. in view of Tsuchiya to be (or additional include) discontinuous reinforcement fibers dispersed in a substantially random monofilament form in particular with a obliquely angle relative to the adjoining interface between 45.degree.  and 90.degree throughout the whole thickness of the core as taught by Klethi et al. in order to further ensure the mechanical bonding throughout the entire core layer and achieve a strong mechanical bond laminate as suggested by Klethi et al. 
As to claim 3. Greulich et al. in view of Tsuchiya and Klethi et al. discloses the sandwich laminate according to claim 1, wherein, in said mat, the reinforcement fibers in the layer forming the core are discontinuous reinforcement fibers that are randomly dispersed in a monofilament form (see e.g. Klethi et al. discloses the bridging fibers in between joining sheet composite can also be monofilament fibers in Par. 36, that can runs all the way through the core in Par. 44, Par. 47) .
As to claim 4. Greulich et al. in view of Tsuchiya and Klethi et al. discloses the sandwich laminate according to claim 1, wherein said reinforcement fibers in said interface layers have an anti-plane angle Ɵz of 50 or larger(see e.g. Klethi et al. discloses the bridging fibers can be introduced obliquely relative to this interface 18 between sheets, with the angle being able to be positive or negative or one part with a positive angle and another part with a negative angle within the same core in par. 48. Klethi et al. discloses the angle varies in particular and commonly between 45.degree.  and 90.degree. in Par. 49).

Response to Arguments
Applicant's arguments filed 5/31/2022 have been fully considered but they are not persuasive. 

Claim Rejections - 35 USC § 112
Rejection are withdrawn due to applicant’s amendment of claim 2-3. 

Claim Rejections - 35 USC § 103
Applicant argues the rejection acknowledges that Greulich fails to disclose that the thermoplastic resin (A) constituting the layers forming the skin and the thermoplastic resin (B) constituting the layer forming a core form interface layers each with a concave-convex shape having a maximum height Ry of not less than 50 um and an average roughness Rz of not less than 30 um. Hence, the rejection turns to Tsuchiya to cure those deficiencies. The Applicant respectfully submits, however, that Greulich has additional deficiencies not cured by Tsuchiya. 
In that regard, the laminate disclosed in Greulich is "a first thermoplastic / a sheet comprising a thermoplastic or crosslinked thermoset resin / a second thermoplastic" wherein the first thermoplastic is melt bonded to the first side of the sheet and the second thermoplastic is melt bonded to the second side of the sheet and the first side and the second side of the sheet have irregular surfaces and the first thermoplastic and the second thermoplastic are different. 
In this regard, it is construed that a) "a first thermoplastic" and "a second thermoplastic" of Greulich correspond to "layers forming a skin" of this invention and b) "a sheet" of Greulich corresponds to "a layer forming a core" of Claim 1. 
Referring to the specification of Greulich, the sheet existing between the first thermoplastic and the second thermoplastic can be fabric as disclosed in para. [0032], microporous sheet as disclosed in para. [0032] or a sheet having roughed surface as disclosed in para. [0032]. However, there is no disclosure for "the sheet" such that "the sheet" can be construed as a sheet-form intermediate substrate obtained by impregnating a mat composed of reinforcement fibers with a thermoplastic resin. Namely, "a sheet" in Greulich can be a fabric bonded with a thermoplastic resin. However, such a thermoplastic resin is a component of "a first thermoplastic" or "a second thermoplastic" and does not constitute a member of "a sheet". 
Applicant argues Even if the melt bonded article comprising "a sheet" and "a first (or second) thermoplastic" is assumed as "a layer forming a core" of Claim 1 (as pointed in para. 2 of page 7 of the extant Action), it is impossible to recognize an interface between "layers of skin" and "a layer of core". 
In sum, because the basic structure of the laminate disclosed in Greulich is basically different from the basic structure of Claim 1, then, from the disclosure of Greulich, there is no disclosure, teaching or suggestion of "a layer forming a core, a sheet-form intermediate substrate obtained by impregnating a mat composed of reinforcement fibers with a thermoplastic resin 
(B)" and "layers forming a skin, sheet-form intermediate substrates each obtained by impregnating continuous reinforcement fiber(s) with a thermoplastic resin (A)." 
Examiner respectfully disagrees:
In the office action, the Examiner already discussed Greulich discloses laminate comprising first thermoplastic resin and second thermoplastic resin which have different melting points, wherein the joining interface between thermoplastic A and thermoplastic B can have fibrous reinforcement.  Greulich et al. discloses more than two such as three thermoplastic (TP) maybe bonded together by placing an ISS between each of the TP sheets, and then (melt) laminating the assembly to form melt bonds between the TPs and the ISSs in Par. 50
So the thermoplastic layer B in the middle of the three thermoplastic laminate would constitute the core layer, the two thermoplastic layers with different melting points on both side of the core thermoplastic layer would the skin layer A. 
For the purpose of better claim mapping, the Examiner copied the original claim paragraph. However to clarify, what does “the Greulich fails to disclose that the thermoplastic resin (A) constituting the layers forming the skin and the thermoplastic resin (B) constituting the layer forming a core form interface layers each with a concave-convex shape having a maximum height Ry of not less than 50 um and an average roughness Rz of not less than 30 um” mean is the Greulich fails to disclose the concave-convex (irregular) interface layer between thermoplastic resin A and thermoplastic resin B having a maximum height Ry of not less than 50 um and an average roughness Rz of not less than 30 um.
In the office action, The Examiner also brought attention that Greulich et al. discloses irregular surface means that the (thermoplastic A and thermoplastic B joining interface) surface has irregularities in or on it that will aid in mechanically locking to it any molten material which flows into or onto the surface and the irregularities thereon, and when the molten material subsequently solidifies it causes the material to be mechanically locked (i.e. bonded) to the irregular surface in Par. 25.
Greulich et al. discloses during this contact, usually some pressure (i.e. force) will be applied to cause the TP to flow onto and perhaps penetrate some of the pores or irregularities on the surface of the ISS.  The TP is then allowed to cool, or otherwise become solid in Par. 28. Greulich et al. discloses It is believed that during the melt bonding step the TP "penetrates" the irregularities on the surface, or actually below or through the surface through pores, voids and/or other channels (if they exist).  When the TP solidifies, it is mechanically locked into and/or onto these irregularities and, if present, pores, voids and/or other channels in Par. 39. Greulich et al. discloses once the bonded structure is formed, in many instance the bonded interfaces are not the weak point in the structure.  That is in many instances attempts to peel the two TPs from each other (TPs in the sense of during the melt bonding process) results in cohesive failure of one of the TPs or ISS, illustrating that material's inherent strength is the weak point of the bonded assembly in par. 60.
However Greulich does not discloses the irregular surface having a maximum height Ry of not less than 50 um and an average roughness Rz of not less than 30 um.
For the above reason, Greulich et al. discloses the claimed basic sandwich structure. Applicant’s argument is not persuasive. 
Applicant argues Greulich is inapplicable to Claims 1, 5 and 6. Moreover, the Applicant respectfully submits that Tsuchiya fails to cure those deficiencies. In that regard, Tsuchiya discloses a molded article comprising a fiber reinforced composite material (I) containing continuous reinforcing fibers and a thermosetting matrix resin, and a thermoplastic resin member (II) joined to and integrated with at least a part of the surface of the fiber reinforced composite material (I) by a thermoplastic resin (A). As described in Tsuchiya, fiber reinforced composite material (I) must contain thermosetting matrix resin, not thermoplastic resin. Therefore, the basic construction of a sandwich laminate of Tsuchiya is different from the laminate of Greulich. 
This means that those skilled in the art would not be motivated to import the teachings of Tsuchiya with Greulich with a reasonable expectation of success. It thus inherently follows that a combination of Tsuchiya and Greulich fails to disclose, teach or suggest the useable temperature range with a sandwich laminate as recited in Claim 1. Withdrawal of the rejection is accordingly respectfully requested. 
Examiner respectfully disagrees:
Greulich already discloses reinforcing fiber within thermoplastic resin, two joining interface between thermoplastic layer having irregular adjoining interface surface wherein one thermoplastic would penetrate into another thermoplastic at the adjoining interface, in another word anchoring effect. 
Tsuchiya et al. is only introduced to teach the Ry and Rz parameter of the interface, not the reinforcement fiber within thermosetting matrix. 
Tsuchiya et al. disclose a molded melt joining bonded laminate, wherein in order to improve the anchor effect of the thermoplastic resin (A), the maximum impregnation depth h of the thermoplastic resin (A) to the fiber reinforced composite material (I) is made to be 10 .mu.m or more.  This requirement in the molded article 1 means that the thermoplastic resin (A) and the fiber reinforced composite material (I) are strongly joined, that is, that a strong anchor effect by the reinforcing fibers is exhibited.  The maximum impregnation depth h is, more preferably, 20 .mu.m or more, and further preferably, 30 .mu.m or more.  The upper limit of the maximum impregnation depth h is not especially limited, but if it is approximately 1,000 .mu.m at least, there is practically no problem in Par. 8, 10, 55, claims 14-15. 
For the above reason, applicant’s argument is not persuasive. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hermann et al. (US 20080075911). 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONG GUO whose telephone number is (571)272-3066. The examiner can normally be reached Mon, Tue, Wed, Thur 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Veronica Ewald can be reached on 5712728519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TONG GUO/Primary Examiner, Art Unit 1783